internal_revenue_service department of the treasury index number number release date legend washington d c contact person telephone number cc dom fi p - plr-105876-99 in reference to date date sister sister - - state - father - mother - issuer - month - date - month - date date - - amount - policy - amount amount - amount - amount - policy - amount - amount - date date - - amount - amount - amount - amount - amount - dear this is in response to your letter of date requesting a ruling that the purchase by your clients of a life_insurance_policy on the lives of their parents did not constitute a transfer for value under sec_101 of the internal_revenue_code your april 14th and 26th letters provided supplemental information respecting that request facts sister sec_1 and are both residents of state their parents are father and mother as part of a plan to provide estate liquidity upon the deaths of father and mother sister purchased policy a survivorship second to die whole_life_insurance policy on their lives with a death_benefit of amount the policy was issued by issuer on date listing sister as policy owner and beneficiary and mother and father as insureds before date sister paid the first annual policy premium of amount and the policy went into effect early in month issuer mailed sister the second annual premium notice the notice stated that sister was required to pay amount by date to keep policy in force sister did not pay any portion of amount having determined that policy was too expensive and that she did not need the full amount of coverage it provided policy provided that if premiums had been paid to date any premium other than the first not paid when due could be paid within a grace period of days after its due_date it provided further that a the policy would be continued in full force during that day period b if the premium had not been paid within the grace period the insurance would cease to be in force at the end of days after the due_date of the unpaid premium and c if the policy had a surrender_value issuer would apply that value as a net_single_premium to provide insurance on an adjusted_basis as of the due_date of the unpaid premium policy also provided that it could be reinstated within years after the due_date of the first unpaid premium provided that both insureds were alive or one insured was alive and the lapse occurred after the death of the other insured the surrender_value had not been paid or otherwise exhausted an application_for reinstatement was filed satisfactory evidence of insurability was received overdue premiums with interest pincite were paid and any indebtedness including interest outstanding when the policy lapsed was paid or reinstated as of date sister had paid no portion of the renewal premium on policy consequently under its terms that policy lapsed pursuant to its terms the cash_value of policy at the end of its first policy year was amount again pursuant to its terms the amount of that cash_value was to be applied to provide paid up insurance in the amount of amount there is no information in the file regarding whether any such paid up policy was or was not issued during the months following date sister determined that the optimal amount of coverage on the lives of father and mother was amount and that she could afford annual premiums so long as they did not exceed amount sister then contacted an issuer agent seeking policy quotes in the range of amount sister was provided with several options one of which was for a policy with a death_benefit of amount and an annual premium of approximately amount sister then contacted sister to determine whether sister would be willing to share the cost of such a policy sister agreed to do so on or about date sister advised the issuer agent that she and sister wished to purchase policy a survivorship second to die whole_life_insurance policy on the lives of father and mother with a death_benefit of amount the issuer agent provided sister with a document entitled request with respect to policy or application on that document sister stated please reinstate the above policy as a n amount policy - amount base_amount and amount additional protection rider the aip rider premium will be amount and the total annual premium will be amount the current owner and beneficiary for this policy is sister please change the owner at this time to sister and sister jointly please change the beneficiary at this time to sister and sister equally pursuant to that request issuer issued policy the stated date_of_issue and policy number of policy were the same as the stated date_of_issue and policy number of policy the terms of policy provided that in order to reinstate it in the event of the nonpayment of premiums overdue premiums with interest pincite had to be paid however no overdue premiums were paid at the time policy was issued instead sister sec_1 and received an invoice reflecting the annual premium of amount plus an amount amount characterized as interest sister sec_1 and state the latter amount did not represent interest on the amount due on date on date sister sec_1 and each made a payment of amount to issuer sister sec_1 and represent that sister had no legal_obligation to sister to pay any premium on policy sister had no legal right to compel sister to pay any such premium and that sister made no payment of any consideration to sister in connection with the transfer of or for any right sister had in policy or policy ruling requested sister sec_1 and request a ruling that their purchase of policy does not constitute a transfer for a valuable consideration under sec_101 of the code law and analysis sec_101 provides that except as otherwise provided in sec_101 sec_101 and sec_101 gross_income does not include amounts received under a life_insurance_contract if such amounts are paid_by reason of the death of the insured sec_101 provides generally that if a life_insurance_contract or any interest therein is transferred for a valuable consideration by assignment or otherwise the exclusion_from_gross_income provided by sec_101 is limited to an amount equal to the sum of the actual value of the consideration and the premiums and other_amounts subsequently paid_by the transferee sec_101 provides an exception in the case of a transfer of an interest in a life_insurance_contract if that interest has a basis for determining gain_or_loss in the hands of the transferee determined in whole or in part by reference to the basis of such interest in the hands of the transferor sec_1_101-1 of the regulations defines the term transfer for a valuable consideration as any absolute transfer for value of a right to receive all or a part of the proceeds of a life_insurance_policy sec_1_101-1 provides further that the creation for value of an enforceable contractual right to receive all or a part of the proceeds of a policy may constitute a transfer for a valuable consideration of the policy or of an interest in the policy sec_1015 provides generally that in the case of property acquired by gift the basis of the property for the purposes of determining gain is the same as it would be in the hands of the donor or the last preceding owner by whom it was not acquired by gift the same rule applies for purposes of determining basis for loss unless the basis with certain adjustments not relevant here is greater than the fair_market_value of the property at the time of the gift in such a case the basis for determining loss is the fair_market_value at the time of the gift in 160_f2d_596 9th cir the taxpayer acquired a life_insurance_policy in a carryover_basis transaction by operation of law in a merger however the transferor had acquired the policy for valuable consideration after the merger the taxpayer allowed the policy to lapse pursuant to its terms the policy was converted into a paid-up policy upon the death of the insured the taxpayer received the proceeds of that paid-up policy in waters the taxpayer argued that the predecessor of the carryover_basis rule presently contained in sec_101 required that it be permitted to exclude the policy proceeds from income it argued further that even if the predecessor of that rule did not sec_1_1015-4 of the regulations provides that in the case of a transfer that is in part a sale and in part a gift the transferee’s basis for determining gain is the greater of the amount_paid by the transferee or the transferee’s adjusted_basis for the property at the time of transfer plus the amount of any increase in basis authorized by sec_1015 for gift_tax paid the basis for determining loss in such a case is the fair_market_value at the time of the transfer dictate such a result the paid up policy was a different policy from the policy it acquired in the merger and that it did not acquire the paid up policy for valuable consideration for reasons that are not relevant to this ruling the court_of_appeals held that the carryover_basis rule did not apply to exempt the proceeds from tax it then indicated as an alternative the taxpayer claims that the predecessor of sec_101 is inapplicable because of the lapse of the policies for non-payment of premiums the argument proceeds on the assumption that the policies were not thereafter the same contracts as those transferred the assumption is groundless no new contracts came into existence the changes in periods and amounts of insurance were effected by the terms of the insurance contracts as written in the first instance f 2d pincite in the present case even if policy is treated as a continuation of policy there has been no transfer for a valuable consideration sister sec_1 and have represented that sister made no payment of any consideration to sister in connection with the transfer of or for any right sister had in policy or policy sister owed no legal_obligation to sister to pay any premium on policy or policy and sister had no legal right to compel sister to pay any such premium thus a transfer if any by sister to sister of an interest in policy was solely by gift and sec_101 does not apply sister sec_1 and argue that policy is a new policy and not a continuation of policy under their analysis each of them simply agreed to purchase a one half interest in policy at the time of its initial issuance and no portion of that policy was transferred for valuable consideration or otherwise from sister to sister therefore again there was no transfer for valuable consideration within the meaning of sec_101 conclusion we conclude under the facts presented that the exclusion provided in sec_101 for the proceeds of policy payable upon the death of the insured will not be limited by sec_101 the ruling contained in this letter is based on information and representations submitted by sister sec_1 and while this office has not verified any of the material submitted in support of the request_for_ruling it is subject_to verification on examination we express no opinion as to the tax treatment of the subject transaction under any other section of the code or regulations that is not covered by this ruling specifically we express no opinion as to whether policy qualifies as a life_insurance_contract under sec_7702 or is a modified_endowment_contract within the meaning of sec_7702a a copy of this letter must be attached to any income_tax return to which it is relevant this ruling is directed only to the taxpayers requesting it sec_6110 provides that it may not be used or cited as precedent sincerely assistant chief_counsel financial institutions and products by s mark s smith chief branch
